DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between claims is that claim 1 recites “pivotably coupled with at least two rotational degrees of freedom . . . by a pivot assembly” and claim 24 recites “a pivot assembly that defines a plurality of pivot axes.”  Two rotational degrees of freedom, however, necessarily requires a plurality of pivot axes, and a plurality of pivot axes necessarily requires at least two rotational degrees of freedom.  As such, there is no patentable distinction between independent claims 1 and 24.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 23, the phrase “[t]he apparatus of claim 9” is indefinite because claim 9 is a canceled claim.  As such, it is unclear from which claim that claim 23 depends.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 fails to further limit the claim from which it depends.  Claim 5 only recites that the “pivot assembly defines a plurality of pivot axes about which the magnetic stabilizing mass is pivotable between at least he first position and the second position.”  This subject matter, however, is already recited in claim 1 since claim 1 recites “a magnetic stabilizing mass pivotably coupled with at least two rotational degrees of freedom between at least a first position and a second position.”   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Masoumi, “Passive Hand Tremor Attenuator: Magnetic Spring” (Applicant cited) in view of Liuzhou Orient Engineering Rubber Products Co. Ltd. (CN 203905194) (machine translation attached) (hereinafter “Liuzhou”).
Regarding independent claim 1, Masoumi discloses an apparatus for suppressing oscillations of an oscillating body (see page 78), the apparatus comprising: a magnetic base (see page 78, FIG. 5.2(a), “board”) securable to the oscillating body; a magnetic stabilizing mass (see page 78, FIG. 5.2(a), “T-shaped arm”) pivotably coupled to the magnetic base by a pivot assembly (see page 78, FIG. 5.2(a) and page 79, FIG. 5.3), the magnetic stabilizing mass being pivotable between at least a first position (see page 79, FIG. 5.3, left-side position) and a second position (see page 79, FIG. 5.3, right-side position), the magnetic stabilizing mass having an equilibrium position between the first position and the second see page 79, FIG. 5.3, center position); the magnetic base producing a base magnetic field that magnetically repels the magnetic stabilizing mass away from the first position at least when the magnetic stabilizing mass is offset from the equilibrium position toward the first position (see pages 78-79), and that magnetically repels the magnetic stabilizing mass away from the second position at least when the magnetic stabilizing mass is offset from the equilibrium position toward the second position (see pages 78-79).
Masoumi does not disclose that the magnetic stabilizing mass is pivotable with at least two rotational degrees of freedom. 
Liuzhou teaches an apparatus for suppressing oscillations of an oscillating body (see FIGS. 3, 4; see also machine translation, ¶ 0002) comprising a base (1) and a stabilizing mass (4), wherein the stabilizing mass is pivotable with at least two rotational degrees of freedom (see ¶¶ 0046-0047, the “spherical surface” provides at least two rotational degrees of freedom).  
It would have been obvious to configure the damper of Masoumi such that the stabilizing mass is pivotable with at least two rotational degrees of freedom to the base so that the damper of Masoumi is capable of damping vibrations in multiple directions.    
Regarding claim 2, Masoumi discloses that that the base comprises one or more base magnets (see page 78, FIG. 5.2(a)), which collectively produce the base magnetic field, and the magnetic stabilizing mass comprises one or more stabilizing mass magnets (see page 78, FIG. 5.2(a)), which collectively produce a mass magnetic field extending generally toward the base magnetic field.
Regarding claim 3, Masoumi discloses that the one or more base magnets and the one or more stabilizing mass magnets are collectively positioned to generate a first magnetic repulsion force that increases relative to an offset of the magnetic stabilizing mass from the equilibrium position toward the first position (see page 78; see also FIG. 5.2(a)), and a second magnetic repulsion force that increases see page 78; see also FIG. 5.2(a)).
Regarding claim 5, Liuzhou teaches that the pivot assembly defines a plurality of pivot axes about which the magnetic stabilizing mass is pivotable between at least the first position and the second position (see ¶¶ 0046-0047, the “spherical surface” provides at least two pivot axes).
Regarding claim 21, Liuzhou teaches that the plurality of pivot axes comprise a first pivot axis and a second pivot axis transverse to the first pivot axis (see ¶¶ 0046-0047, the “spherical surface” provides at least two pivot axes transverse to each other).
Regarding claim 22, Liuzhou discloses that the second pivot axis is orthogonal to the first pivot axis (see ¶¶ 0046-0047, the “spherical surface” provides at least two pivot axes orthogonal to each other).
Regarding independent claim 24, Masoumi discloses an apparatus for suppressing oscillations of an oscillating body (see page 78), the apparatus comprising: a magnetic base (see page 78, FIG. 5.2(a), “board”) securable to the oscillating body; a magnetic stabilizing mass (see page 78, FIG. 5.2(a), “T-shaped arm”) pivotably coupled to the magnetic base by a pivot assembly (see page 78, FIG. 5.2(a) and page 79, FIG. 5.3), the magnetic stabilizing mass being pivotable between at least a first position (see page 79, FIG. 5.3, left-side position) and a second position (see page 79, FIG. 5.3, right-side position), the magnetic stabilizing mass having an equilibrium position between the first position and the second position (see page 79, FIG. 5.3, center position); the magnetic base producing a base magnetic field that magnetically repels the magnetic stabilizing mass away from the first position at least when the magnetic stabilizing mass is offset from the equilibrium position toward the first position (see pages 78-79), and that magnetically repels the magnetic stabilizing mass away from the second position at least when the magnetic stabilizing mass is offset from the equilibrium position toward the second position (see pages 78-79).

Liuzhou teaches an apparatus for suppressing oscillations of an oscillating body (see FIGS. 3, 4; see also machine translation, ¶ 0002) comprising a base (1) and a stabilizing mass (4) and a pivot assembly defining a plurality of pivot axes (see ¶¶ 0046-0047, “spherical surfaces”), wherein the stabilizing mass is pivotable about the plurality of pivot axes (see ¶¶ 0046-0047, the “spherical surface” provides at least two rotational degrees of freedom).  
It would have been obvious to configure the damper of Masoumi such that the stabilizing mass is pivotable with about a plurality of pivot axes so that the damper of Masoumi is capable of damping vibrations in multiple directions.    
Regarding claim 25, Liuzhou teaches that the plurality of pivot axes comprise a first pivot axis and a second pivot axis transverse to the first pivot axis (see ¶¶ 0046-0047, the “spherical surface” provides at least two pivot axes transverse to each other).
Regarding claim 26, Liuzhou discloses that the second pivot axis is orthogonal to the first pivot axis (see ¶¶ 0046-0047, the “spherical surface” provides at least two pivot axes orthogonal to each other).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masoumi, “Passive Hand Tremor Attenuator: Magnetic Spring” (Applicant cited) in view of Liuzhou Orient Engineering Rubber Products Co. Ltd. (CN 203905194) (machine translation attached) (hereinafter “Liuzhou”), as applied to claim 3, above, and further in view of Weltin et al. (US 5,236,186).
Regarding claim 4, Masoumi does not disclose at least one supplemental mass coupled to magnetic stabilizing mass to amplify at least one of the first magnetic repulsion force and the second magnetic repulsion force.
see Abstract, FIG. 1) comprising a base (3) and a magnetic stabilizing mass (4) and at least one supplemental mass (5).  
It would have been obvious to combine a supplemental mass, as taught by Weltin, with the device of Masoumi to tune the damping characteristics of the damper to the frequency of the oscillation to be damped (see e.g. Weltin, col. 3, lines 27-36).  The combination would result in amplification of the at least one of the first magnetic repulsion force and the second magnetic repulsion force (e.g. a supplemental mass would create a greater force pressing the opposing magnets closer together, thereby increasing the magnetic repulsion force). 
Allowable Subject Matter
Claims 12-18 are allowed.
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

February 18, 2022